t c summary opinion united_states tax_court victoria k m freulich petitioner v commissioner of internal revenue respondent docket no 21827-05s filed date victoria k m freulich pro_se robert v boeshaar for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure petitioner concedes the deficiency and penalty in this case the issues for decision are whether petitioner is entitled to relief under sec_6015 or c and whether respondent’s determination that petitioner is not entitled to relief under sec_6015 is an abuse_of_discretion background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in auburn washington petitioner and her husband now deceased electronically filed a joint form_1040 u s individual_income_tax_return for petitioner worked as a cook for the muckleshoot indian nation casino casino where she also gambled in petitioner won dollar_figure at the casino for which she received a form w2-g certain gambling winnings the gambling winnings were deposited into petitioner and her husband’s joint bank account she did not report the income to her return preparer during petitioner also failed to report as income_interest of dollar_figure and dividends of dollar_figure petitioner’s husband passed away on date petitioner filed her form questionnaire for requesting spouse used in conjunction with form_8857 request for innocent spouse relief on date respondent evaluated her request for relief and determined that petitioner is not entitled to relief from joint_and_several_liability for the deficiency and penalty discussion relief from joint_and_several_liability under sec_6015 generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability for the item giving rise to the deficiency under sec_6015 where an individual elects to have sec_6015 or c apply or in the case of an individual who requests equitable relief under sec_6015 sec_6015 gives jurisdiction to the court to determine the appropriate relief available to the individual under this section except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof to show her entitlement to relief rule a 119_tc_306 affd 101_fedappx_34 6th cir relief under sec_6015 sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual makes a valid election respondent concedes that petitioner has satisfied the requirements under subparagraphs a and b of sec_6015 at issue are the requirements under subparagraphs c d and e of sec_6015 although there is under sec_6015 an understatement_of_tax attributable to the erroneous item sec_1 of one individual petitioner the other individual her deceased husband would be the one entitled to make the election under sec_6015 not petitioner in addition under sec_6015 the requesting spouse must establish that in signing the return he or she did not know or have reason to know of the understatement petitioner agrees that she knew that she had received the gambling winnings and omitted interest and dividend income petitioner contends merely that she forgot to include the items on her return where a spouse seeking relief has actual knowledge of the underlying transaction that produced the omitted income innocent spouse relief is denied 115_tc_183 affd 282_f3d_326 5th cir since the items that were omitted were the income items of petitioner herself it would not be inequitable to hold her liable for the understatement under sec_6015 the court finds that petitioner has failed to satisfy the requirements of sec_6015 d and e therefore petitioner is not entitled to relief under sec_6015 1see sec_1_6015-1 income_tax regs erroneous item relief under sec_6015 sec_6015 allows proportionate tax relief if a timely election is made through allocation of the deficiency between individuals who filed a joint_return and are no longer married are legally_separated or have been living apart for a 12-month_period petitioner’s husband passed away before she received the statutory_notice_of_deficiency and filed her election for relief under sec_6015 a widow or widower is treated as a taxpayer who is no longer married see 118_tc_106 affd 353_f3d_1181 10th cir therefore petitioner is eligible to elect the application of sec_6015 relief under sec_6015 however is not available if respondent demonstrates that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof that is not allocable to such individual sec_6015 121_tc_73 cheshire v commissioner supra pincite- the knowledge requirement under sec_6015 does not require the requesting spouse to possess actual knowledge of the tax consequences arising from the item giving rise to the deficiency hopkins v commissioner supra pincite cheshire v commissioner supra pincite sec_1_6015-3 income_tax regs rather the statute mandates only a showing that the requesting spouse actually knew of the item on the return that gave rise to the deficiency or portion thereof without regard as to whether he knew of the tax consequences 292_f3d_800 d c cir affg tcmemo_2000_332 cheshire v commissioner supra the items giving rise to the deficiency are the gambling winnings and dividend and interest_income of petitioner the actual knowledge of which she admits therefore petitioner is not entitled to relief under sec_6015 relief under sec_6015 sec_6015 grants the commissioner discretion to relieve an individual where relief is not available under sec_6015 or c from joint liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency sec_6015 a requesting spouse bears the burden of proving that the commissioner abused his discretion in denying the spouse equitable relief from joint liability under sec_6015 jonson v commissioner supra pincite cheshire v commissioner supra pincite 114_tc_276 as previously discussed petitioner is not entitled to relief under sec_6015 or c the parties dispute whether it is inequitable to hold petitioner liable for the deficiency as contemplated by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 to be used in determining whether an individual qualifies for relief under that section revproc_2003_61 sec_4 2003_2_cb_296 sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 condition seven of revproc_2003_61 sec_4 requires that the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse ie petitioner’s husband unless one of the enumerated exceptions applies none of the exceptions apply to petitioner petitioner is therefore not entitled to relief under sec_6015 respondent’s determination that petitioner is not entitled to relief under sec_6015 is not an abuse_of_discretion 2rev proc 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 the guidelines set forth in revproc_2003_61 supra are effective for requests for relief filed on or after date and for requests for relief pending as of date for which no preliminary determination_letter has been issued as of date revproc_2003_61 sec c b pincite the court holds that respondent did not err in denying petitioner relief from joint_and_several_liability under sec_6015 c and f for the amounts set forth in his notice_of_deficiency dated date to reflect the foregoing decision will be entered for respondent
